Holmes, J.,
concurring. I shall not at any length answer Justice Brown’s very energetic exercise of his First Amendment rights other than to say that I, along with Justice Locher and Justice William Brown, dissented in Milkovich v. News-Herald (1984), 15 Ohio St. 3d 292, in that I felt that the law as pronounced by the majority in such case had no rational legal basis and should have been rejected, and not established as the law of this jurisdiction. Having stated what I felt to be the correct law then, I now embrace those words again as if herein restated. It does no violence to the legal doctrine of stare decisis to right that which is clearly wrong. It serves no valid public purpose to allow incorrect opinions to remain in the body of our law. Therefore, I concur in the syllabus and the opinion of the majority herein.